                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

JACQUES H. TELCY,

                     Petitioner,                   Case No. 1:20-cv-28

v.                                                 Honorable Paul L. Maloney

D. EMERSON,

                     Respondent.
____________________________/

                                           ORDER

              In accordance with the opinion entered this day:

              IT IS ORDERED that a certificate of appealability is DENIED.



Dated:   February 12, 2020                         /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
